DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 06/30/2022 is accepted and entered.
Applicant’s arguments with respect to independent Claim 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to the claims overcame the embodiment of Figure 1 of Robinson, however further consideration found that the embodiment of Figures 5 and 6 of Robinson taught most of the limitations of Claim 46, including that the non-return valve be positioned within the wound dressing. Askem is used in combination with Robinson to teach the structure of the non-return valve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46, 78-92, and 94-96 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2012/0016323) in view of Askem et al (US 2013/0331823).
Regarding Claim 46, Robinson discloses a wound dressing apparatus (reduced-pressure treatment system 100, Figs. 5-6) comprising:
a wound dressing (dressing assembly 102, Figs. 5-6) configured to be positioned over a wound site (tissue site 110, Fig. 5), the wound dressing (102, Figs. 5-6) comprising a wound contact layer (treatment manifold 120, Figs. 5-6) configured to be positioned in contact with the wound site (110, Fig. 5; ¶ [0044]), an absorbent layer (130, Figs. 5-6), and a cover layer (140, Figs. 5-6) configured to cover and form a seal over the wound contact layer (120, Figs. 5-6) and the absorbent layer (130, Figs. 5-6; ¶ [0018]);
a negative pressure source (reduced-pressure source 180, Figs. 5-6) positioned within the wound dressing (102, Figs. 5-6; the reduced-pressure source 180 is within the dressing, as seen in Fig. 5), the negative pressure source (180, Figs. 5-6) comprising an inlet (¶ [0031]; there would necessarily be a gas inlet due to the structure of pumps for negative pressure therapy even though one is not explicitly described for the embodiment of Figs. 5-6) and an outlet (190, Fig. 5; ¶ [0046]) and being operable to apply negative pressure to the wound site (110, Fig. 5; ¶ [0024]); and
a non-return valve (one-way valve, ¶ [0046]) in fluid communication with the outlet (190, Fig. 5), the non-return valve (¶ [0046]) being configured to inhibit back flow of air into the wound dressing (102, Figs. 5-6; ¶ [0046]; since the valve is a one-way valve that only allows air to exhaust out of the dressing, the valve will inhibit back flow of air into the dressing).
Robinson is silent whether the non-return valve comprises a cavity with an inlet port and an outlet port.
Askem teaches an outlet valve comprising a cavity (first outlet valve chamber 121b and space above, see Image 1) with an inlet port and an outlet port (see Image 1).

    PNG
    media_image1.png
    466
    598
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 5 of Askem
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic structure of the one-way valve of Robinson to have the valve structure of Askem, as the valve structure of Askem is shown to be known in the art. One of ordinary skill in the art would be motivated to use this structure as a simple substitution of one known element for another, where both elements would obtain the predictable result of providing a one-way valve for the exhaust flow out from the pump.
Regarding Claim 78, Robinson discloses the non-return valve (one-way valve, ¶ [0046]) is configured to inhibit back flow of air into the wound dressing through the outlet (190, Fig. 5; ¶ [0046]; since the valve is a one-way valve that only allows air to exhaust out of the dressing, the valve will inhibit back flow of air into the dressing).
Regarding Claim 79, Robinson discloses the non-return valve (one-way valve, ¶ [0046]) is connected to the outlet (190, Fig. 5; ¶ [0046]; the valve is located within the aperture in the cover, and the outlet is fluidly connected to the aperture and therefore is connected to the outlet).
Regarding Claim 80, the embodiment of Figs. 5-6 of Robinson is silent whether the non-return valve is at least partially disposed in the outlet.
However, the embodiment of Fig. 1 of Robinson discloses the non-return valve (exhaust valve 188, Fig. 1) is at least partially disposed in the outlet (190, Fig. 1; as seen in Fig. 1, the valve is situated at the entrance of the outlet and is therefore at least partially disposed in the outlet).
Therefore, it would have been obvious to modify the location of the non-return valve of Robinson/Askem to have the non-return valve be at least partially disposed in the outlet, as taught by Fig. 1 of Robinson. This is a simple substitution of one known placement for a non-return valve for another known placement for a non-return valve, and as such one of ordinary skill in the art would be motivated to make this modification. Additionally, having the valve located at least partially within the outlet of the negative pressure source will provide some protection for the valve compared to the valve being located within the cover layer.
Regarding Claim 81, Robinson discloses the non-return valve (one-way valve, ¶ [0046]) is integrated with the wound dressing (102, Fig. 5; ¶ [0046]; since the valve is located within the cover layer, it is integrated with the wound dressing).
Regarding Claim 82, Robinson discloses the non-return valve (one-way valve, ¶ [0046]) is positioned within and/or embedded in the wound dressing (102, Fig. 5; ¶ [0046]; since the valve is located within the cover layer, it is positioned within the wound dressing).
Regarding Claim 83, Robinson discloses the non-return valve (one-way valve, ¶ [0046]) is sized to fit within the wound dressing (102, Fig. 1; ¶ [0046]; since the valve is located within the cover layer, it is necessarily sized to fit within the wound dressing).
Regarding Claim 84, Robinson discloses the non-return valve (one-way valve, ¶ [0046]) has a height that is less than a thickness of the wound dressing (102, Fig. 5; since the valve is located within the cover layer, it necessarily has a height that is less than a thickness of the wound dressing).
Regarding Claims 85-87, Robinson is silent whether the non-return valve is a mechanical valve that is self-actuated, a duckbill valve, or a reed valve.
Askem teaches an outlet valve (¶ [0024]) that is a self-actuated, mechanical valve such as a duckbill valve or reed valve (¶ [0251]). These types of valves are well known in the art and have a simple mode of operation that does not require electricity.
Therefore, it would have been obvious to modify the generic one-way valve of Robinson to be either a duckbill valve or reed valve which are mechanical and self-actuated, as taught by Askem (¶ [0251]). These types of valve are well known to one of ordinary skill in the art and have a simple mode of operation that does not require electricity, and as such one of ordinary skill in the art would be motivated to use them in a wound dressing pump to limit the energy usage of the dressing.
Regarding Claim 88, Robinson is silent whether the non-return valve comprises a reed at least partially disposed in the cavity.
Askem teaches an outlet valve comprising a cavity (first outlet valve chamber 121b and space above, see Image 1) with an inlet port and an outlet port (see Image 1) and a reed (valve flap 128b on valve plate 126, Figs. 5 and 6) at least partially disposed in the cavity (see Image 1).
Therefore, it would have been obvious to modify the generic structure of the exhaust valve of Robinson to have the reed valve structure of Askem, as the valve structure of Askem is shown to be known in the art. One of ordinary skill in the art would be motivated to use this structure as a simple substitution of one known element for another, where both elements would obtain the predictable result of providing a one-way valve for the exhaust flow from the pump.
Regarding Claims 89-92, Robinson is silent whether the non-return valve comprises a crescent shape, wherein the crescent shape is defined by a housing having a first curved surface that intersects a second surface, wherein the second surface is flat, or wherein the second surface is curved, the second surface having a radius of curvature that is greater than a radius of curvature of the first curved surface.
However, it has been held that the change in shape of a device is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant (see MPEP 2144.04). It appears that the device of Robinson would operate equally well with the claimed non-return valve housing shape since the non-return valve is built into the pump of Robinson and therefore can have a housing with various shapes surrounding the valve. The housing shape does not change how the valve itself functions. Further, applicant has not disclosed that the disclosed shape solves any stated problem or is for any particular purpose, indicating simply that the shape “can” be the claimed shape (¶ [0012, 0136-0137]). While the claimed shape may have benefits, it is not required for the device to function as intended and therefore the claimed shape lacks criticality.
Regarding Claims 94 and 95, Robinson/Askem is silent whether the non-return valve comprises a crescent shape, and wherein the reed comprises a rectangular shape with circular ends or comprises a curved portion.
However, it has been held that the change in shape of a device is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant (see MPEP 2144.04). It appears that the device of Robinson/Askem would operate equally well with the claimed non-return valve housing shape since the non-return valve is built into the pump of Robinson/Askem and therefore can have a housing with various shapes surrounding the valve. The housing shape does not change how the valve itself functions. Additionally, the device will function equally well with the claimed reed shape since the reed simply needs to open and close to control flow through the outlet, and it can do this with any shape. Further, applicant has not disclosed that the disclosed shape solves any stated problem or is for any particular purpose, indicating simply that the shape “can” be the claimed shape (¶ [0012, 0136-0137]). While the claimed shape may have benefits, it is not required for the device to function as intended and therefore the claimed shape lacks criticality.
Regarding Claim 96, Robinson discloses the negative pressure source (180, Figs. 5-6) is a micropump (¶ [0024]).
Allowable Subject Matter
Claim 93 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no motivation within the prior art to have a non-return valve with a crescent shape defined by a housing having a first curved surface that intersects a second surface, where the second surface is semi-rigid or flexible such that it is configured to conform to a surface of the wound site. The cited prior art has the non-return valve located inside the negative pressure source, which would not come into contact with the wound site and as such one of ordinary skill in the art would not find it obvious to modify the pump housing to be semi-rigid or flexible. Additionally, no prior art was found that teaches a crescent shaped valve housing or a valve within a housing that is configured to be placed against and conform to a wound site.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781